Citation Nr: 0124757	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  95-23699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran had verified active military service from May 
1975 to November 1980, and from December 1990 to June 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision that 
denied service connection for a right inguinal hernia and for 
a skin disability.  The veteran timely perfected an appeal.

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member at the New Orleans RO.  A transcript 
of this hearing is of record.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA or Act), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duties to assist 
and notify, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Act, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as other 
indicated, the implementing regulations are also effective 
November 9, 2000.  Id.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Under the VCAA, VA examination is necessary when there is (a) 
competent evidence of current disability or persistent or 
recurrent symptoms of disability; (b) lay or medical evidence 
indicating that the disability or symptoms may be related to 
service; and (c) the record does not contain sufficient 
medical evidence to decide the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C. § 5103A 
(West Supp. 2001).  

The veteran contends that his current right inguinal hernia 
was aggravated by a vehicular accident suffered during his 
Persian Gulf service.  Treatment records, dated June 1982, 
from Dr. Itzig, show that the veteran suffered a right 
inguinal hernia while lifting a patient as a x-ray 
technician.  The veteran underwent surgery that same month.  
In the treatment records, Dr. Itzig specifically stated that 
"no indirect sac was found.  Weakness was noted in the floor 
and also rather dilated internal ring."  During the 
veteran's September 1994 Persian Gulf Registry examination, 
the examiner noted a right indirect inguinal hernia, but gave 
no diagnostic impression as such.  Treatment records, dated 
January 1995, also show the veteran had complaints of right 
inguinal pain.  The examiner diagnosed a possible recurrence 
of a small right inguinal hernia, and told the veteran to 
return if his symptoms worsened.  In addition, the veteran 
underwent a January 1999 VA examination.  The examiner noted 
in the report that the veteran had a "well-healed right 
inguinal herniorrhaphy scar with mild recurrent right 
inguinal hernia on strain but no other abnormal findings were 
noted."  The examiner diagnosed the veteran with 
postoperative status, right inguinal herniorrhaphy with mild 
recurrent right inguinal hernia on strain.

Thus, following the initial occurrence of a hernia in 1992, 
the veteran had complaints of occasional right inguinal 
hernia pain in April 1991 (during active military service).  
Since then, he has experienced, essentially, "persistent 
symptoms of disability," per 38 C.F.R. § 5103A.  
Significantly, however, there is no medical opinion of record 
that addresses whether there is a nexus between any current 
hernia and the veteran's injury during his last period of 
active service; i.e., whether the veteran's pre-existing 
hernia was aggravated during or as a result of injury or 
disease during that period of service.  Hence, the Board 
finds that the veteran should undergo appropriate VA 
examination to obtain such an opinion.

The veteran also contends that he suffers from a current skin 
disability (diagnosed as granuloma annulare) that was 
incurred in, or was the result of, his service in the Persian 
Gulf.  Service medical records reveal no subjective 
complaints or objective findings of a skin disability.  The 
veteran was first diagnosed with a skin disability during the 
September 1994 Persian Gulf Registry examination.  A January 
1995 VA examiner diagnosed typical granuloma annulare of the 
elbows and upper arms, and macular erythematous eruption on 
the anterior chest wall and posterior cervical region.  

During the July 2001 Board hearing, the veteran testified 
that he first noticed a skin disability during his Persian 
Gulf service and that for the last 10 years it comes and 
goes.  The veteran stated that he did not report the skin 
disability during service because he believed it was ringworm 
or some other common skin condition that would eventually go 
away.  The veteran further testified that during his Persian 
Gulf Registry examination, the Chairman of the School of 
Dermatology told him that his skin disability was common in 
Eastern Africa, but not the United States.  After doing 
research on his disability, the veteran now believes it was 
caused by his extreme exposure to ultraviolet light while in 
the Persian Gulf.  

The Board notes that although the veteran has current 
symptoms and a current diagnosis, there is no medical opinion 
as the relationship, if any, between any currently diagnosed 
skin disability and the veteran's active military service.  
Under these circumstances, and in light of the duties imposed 
under the VCAA, the Board finds that the veteran should 
undergo appropriate VA examination to obtain such an opinion.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Prior to having the veteran undergo medical evaluation, the 
RO should undertake all necessary action to obtain and 
associate with the record all outstanding pertinent medical 
records.  The RO should also obtain all outstanding pertinent 
records from any other source(s) or facility(ies) identified 
by the veteran. 

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent VA 
medical records.  The RO should also 
obtain, or assist the veteran in 
obtaining, pertinent medical records from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  After associating with the record any 
pertinent medical records received, the 
RO should arrange for the veteran to 
undergo the appropriate VA 
gastrointestinal and dermatological 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be furnished to, and be reviewed by, 
each physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail and 
clinically correlated to (a) specific 
diagnosis(es).  

After examination of the veteran, review 
of his pertinent history (to include the 
facts identified herein), and with 
consideration of sound medical 
principles, the gastrointestinal 
physician should clearly indicate whether 
the veteran currently has a right 
inguinal hernia and, if so, whether it is 
at least as likely as not that the 
veteran's right inguinal hernia increased 
in severity (beyond the natural 
progression of the disorder) during, or 
as a result of, any incident of the 
veteran's active military service (to 
include the 1991 "injury" in connection 
with a vehicular accident noted therein).  

After examination of the veteran, review 
of his pertinent history (to include the 
facts identified herein), and with 
consideration of sound medical 
principles, the dermatologist should 
clearly identify the veteran's current 
skin disability(ies), and, with respect 
to each diagnosed disability, offer an 
opinion as to whether each such 
disability, as least as likely as not, 
the result of injury or disease incurred 
in or aggravated during active military 
service.  

Each examiner must set forth all clinical 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached (to include 
appropriate citation to specific evidence 
of record and/or pertinent medical 
authority) in a typewritten report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must also review the claim's 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the pertinent final regulations 
implementing the Act (to be promulgated, 
as amended, at 38 C.F.R. §§ 3.102 and 
3.159), are fully satisfied.

6.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must provide adequate reasons and bases 
for its determination.

7.  If either benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.   
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




